

116 SRES 713 IS: Expressing the sense of the Senate that the August 13, 2020, announcement of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the September 11, 2020, announcement of the establishment of full diplomatic relations between the State of Israel and the Kingdom of Bahrain is a historic achievement.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 713IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Inhofe submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the August 13, 2020, announcement of the establishment of full diplomatic relations between the State of Israel and the United Arab Emirates and the September 11, 2020, announcement of the establishment of full diplomatic relations between the State of Israel and the Kingdom of Bahrain is a historic achievement.Whereas President Donald J. Trump, Prime Minister Benjamin Netanyahu of Israel, and other world leaders have worked tirelessly to announce agreements on the full normalization of relations between Israel and other nations;Whereas the United Arab Emirates and the Kingdom of Bahrain have been the first Arab states to announce formal relations with Israel;Whereas, under the agreements, the two countries agree to the establishment of reciprocal embassies and the exchange of Ambassadors;Whereas opening direct ties between Israel and the United Arab Emirates and between Israel and Bahrain could begin to transform the region by spurring economic growth, enhancing technological innovation, and forging closer people-to-people relations;Whereas these agreements could promote investment, tourism, direct flights, security, telecommunications, technology, energy, healthcare, culture, and the environment;Whereas the United States, Israel, the United Arab Emirates, and Bahrain share a commitment to promoting stability through diplomatic engagement, increased economic integration, and closer security coordination;Whereas Israel, the United Arab Emirates, and Bahrain will partner with the United States to launch a Strategic Agenda for the Middle East to expand diplomatic, trade, and security cooperation;Whereas these historic agreements could help advance peace between Israel and other Arab nations;Whereas these bilateral breakthroughs could set a precedent for further diplomatic openings throughout the region;Whereas support for peace between Israel and its neighbors has longstanding bipartisan support in Congress and among the American people; andWhereas the agreements build upon the decades-long leadership of the United States in helping Israel broker peace treaties with Egypt and Jordan and promoting peace talks between Israel and Syria, Lebanon, and the Palestinians: Now, therefore, be itThat the Senate—(1)congratulates the Governments and people of Israel and the United Arab Emirates and the Governments and people of Israel and Bahrain on reaching their respective historic agreements;(2)encourages other Arab nations to establish full relations with Israel with the vision of realizing full peace between Israel and all of its Arab neighbors; and(3)urges the President to continue to engage with the Government of Israel and the United States Arab partners in reaching these historic agreements. 